Citation Nr: 0601172	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  03-20 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to January 
1975 and from September 1978 to July 1981.  The veteran died 
in September 1990, and the appellant is his surviving spouse.  
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 RO decision, which determined 
that new and material evidence had not been received to 
reopen a claim of service connection for the cause of the 
veteran's death.  

In December 2004, the appellant appeared at the RO and 
testified at a hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the claims file.  In March 2005, the Board remanded the case 
to the RO for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required on her part.  


REMAND

First, in March 2005, the Board directed the RO to properly 
apprise the appellant of the redefined obligations of the VA, 
as contained in the VCAA, in regard to her claim.  
Specifically, the RO was to inform her as to what the 
evidence must show to reopen her claim of entitlement to 
service connection (i.e., new and material evidence).  

As noted in the remand, after the appellant filed her 
application to reopen a claim of service connection, the 
definition of new and material evidence was amended and is 
now codified at 38 C.F.R. § 3.156(a) (2005).  The amended 
definition, however, is applicable only to an application to 
reopen a finally-decided claim received on or after August 
29, 2001 (see 66 Fed. Reg. 45,620, 45,629 (August 29, 2001)), 
and does not apply to the appellant's claim, which was 
received in August 2000.  Thus, any letters sent to her 
informing her of what the evidence must show to reopen her 
service connection claim should reflect the "old" 
definition of "new and material evidence" and not the 
amended definition.  Unfortunately, the VCAA notice sent to 
her in April 2005 furnished the amended definition.  
Moreover, to confuse matters, the supplemental statement of 
the case issued to her in September 2005 furnished both the 
"old" definition and the amended one, in its reasons and 
bases for the continued denial of the claim.  

Second, the Board notes that the appellant submitted 
additional information in the form of articles printed from 
the Internet in support of her claim.  The RO received this 
information in July 2005 but did not consider it at the time 
it issued a supplemental statement of the case in September 
2005.  As this information is not accompanied by a waiver of 
initial RO consideration (see 38 C.F.R. § 19.37), it should 
be reviewed upon remand of the case.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO, in accordance with the 
notification and development action 
required by the VCAA and its implementing 
regulations, should take appropriate 
steps to advise the appellant as to what 
the evidence must show to reopen her 
claim of entitlement to service 
connection, and as to what specific 
evidence and information she is 
responsible for providing to VA in that 
regard.  In so doing, the RO must provide 
the appellant with the definition of 
"new and material evidence" as 
contained in 38 C.F.R. § 3.156(a) (2001), 
prior to its amendment.  
66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001).  That is, the 
appellant must be informed that "new and 
material evidence" is defined as 
evidence not previously submitted to 
agency decisionmakers that bears directly 
and substantially upon the specific 
matter under consideration; which is 
neither cumulative nor redundant; and 
which, by itself or in connection with 
evidence previously assembled, is so 
significant that it must be considered in 
order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156 (2001).

2.  Upon completion of the foregoing, the 
RO should readjudicate the appellant's 
claim.  Such review should include the 
additional information submitted by the 
appellant in July 2005 in support of the 
claim, relevant to articles copied from 
the Internet.  If the decision remains 
adverse to the appellant, the RO should 
provide her and her representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appellant's 
appeal.  38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

